DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment and Response filed on February 12, 2021 is acknowledged.
Claims 1-33 are pending, and are being examined on the merits.

Response to Arguments
Applicant’s arguments filed in February 12, 2021 have been fully considered.

The following objections and rejections are withdrawn in view of the current 
amendments to the claims, or the cancellation of claims that were subject to the objection or rejections:
 	Drawings – reference no. from specification not in drawings
	Drawings – reference nos. in drawings not in specification
	Drawings – Fig. 24 graph illegible
	Specification – reference no. in specification not in drawings
	Objection of claims 1, 17, 19-23, 29 and 30
	Rejection of claims 1-33 under 35 USC § 112(b), indefiniteness 


	Rejection of claims 29-31 under 35 USC § 103 over Spier in view of Duffy and Duffy 2


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claims 20-22 each recite the limitation “the method detects [the] presence of … [X] molecules of the amplification product”. In response to the Non-Final Office Action mailed November 12, 2020, Applicant noted that “all of the embodiments of Claim 19 may exhibit the sensitivities recited in these claims [i.e., 20-22] … the instantly claimed methods would be expected to detect at least 2000, 3000 or 6000 molecules” (Remarks, pp. 12-13). If all of the embodiments of claim 19 are capable of exhibiting the sensitivities of claims 20-22, then claims 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-28 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Spier1 (US Patent App. Pub. No.  2011/0212846) in view of Duffy (US Patent App. Pub. No. 2011/0212848) and Rodiger (Nucleic acid detection based on the use of microbeads: a review, Microchimica Acta, 181: 1151-1168, 2014).

Regarding independent claim 1, Spier teaches …
A method for detecting the presence of a target nucleic acid in a fluid sample, the method comprising: amplifying the target nucleic acid in the sample to generate an amplification product wherein the amplifying incorporates a tag into the amplification product, (para. 9: “methods … for detecting … target nucleic acids in a sample”; claim 27: “maternal blood sample”; para. 12: “linking … universal DNA segments into a first molecule to generate the first tagged nucleic acid … the linking reaction includes a PCR reaction”; Fig. 22);
capturing the amplification product on a plurality of capture objects each comprising one or more binding members that specifically binds to the tag thereby generating a complex comprising capture object-amplification product (para. 18: “the universal detection step can occur in one or more different reaction locations … [which] can include … an array structure … where the first universal primer is attached to the array structure … the product of the linking reaction … is … transferred to the one or more different locations”; Fig. 22 shows a complex comprising capture object-amplification product);

detecting the presence of the detectably labeled complex in the plurality of wells (para. 22: “detectable signal can be measured at every PCR cycle”).

Spier additionally suggests … wherein the amplification comprises less than 15 cycles of amplification. Specifically, Spier teaches two ranges of amplification cycles (para. 99: “a small number of pre-amplification cycles … e.g., … 2-20, can be run. A more typical range … is 10-16”). Therefore, the range in the instant claim of 1-15 cycles (i.e., less than 15 cycles) overlaps the ranges recited in Spier. Where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05.

Spier does not teach … spatially segregating the capture objects into a plurality of wells such that each well contains no more than one capture object. However, Duffy teaches this limitation (para. 88: “isolating single analyte molecules and/or capture objects associated with one or more analyte molecules such that they can be individually addressed for detection”; Fig. 4A; para. 93: “capture objects are capable of being spatially separated into a plurality of locations”; para. 98: “a first type of capture object associated with a first type of analyte molecule may be distinguished from a location comprising a second type of capture object associated with a second type of analyte molecule”).



Regarding dependent claims 2-6, Spier additionally suggests wherein the amplification comprises less than 14 cycles of amplification, as recited in claim 2, less than 13 cycles, as recited in claim 3, less than 12 cycles, as recited in claim 4, less than 11 cycles, as recited in claim 5 and less than 10 cycles, as recited in claim 6. Specifically, Spier teaches that a small number of pre-amplification cycles can be run, e.g., 2-20 or 10-16 (para. 99). Each of the limitations in claims 2-6 represents a range, for e.g., less than 14 cycles in claim 2 represents a range of 1-14 cycles. Therefore, the ranges recited in each of claims 2-6 overlap or lie inside the ranges recited in Spier. Where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05.

Regarding dependent claims 7-13, Spier additionally suggests wherein the amplification comprises 5-15 cycles of amplification, as recited in claim 7, 5-13 cycles, as recited in claim 8, 6-15 cycles, as recited in claim 9, 6-10 cycles, as recited in claim 10, 8-15 cycles, as recited in claim 11, 8-13 cycles, as recited in claim 12, and 8-10 cycles, as recited in claim 13. Specifically, Spier teaches that a small number of pre-amplification cycles can be run, e.g., 2-20 or 10-16 (para. 99). Therefore, the ranges recited in each of claims 7-13 overlap or lie inside the ranges recited in Spier. Where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05.

Regarding dependent claims 14-16, Spier additionally teaches wherein the amplification generates about 1000 molecules of amplification products (para. 100: “N targets have been amplified … 1,024 times”), as recited in claim 14. In addition, Spier suggests wherein the amplification generates about 3000 molecules of amplification products, as recited in claim 15, and about 6000 molecules, as recited in claim 16. Specifically, Spier teaches the number of preamplification cycles could range from 2-20 (para. 99). One of ordinary skill in the art would understand that the number of amplification products would depend on the number of amplification cycles, and the ordinary artisan could optimize the cycling parameters to reach 3000 or 6000 molecules, as needed. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05 II.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Spier and incorporate the spatially segregated capture objects of Duffy. Spier teaches the need for highly specific methods of nucleic acid detection. Duffy teaches that spatial segregation allows specific interrogation of each reaction vessel. 
In addition, the ordinary artisan would have been motivated to incorporate the Rodiger biotin-avidin tag-binding member system into the Spier plus Duffy method. Rodiger teaches that the biotin-avidin interaction is very fast and highly specific. Therefore, the ordinary artisan would have been motivated to incorporate the biotin-avidin system into the Spier plus Duffy method to gain the expected advantage of an increased specificity, and would have had an expectation of success as using such detection methods is well known in the art, and because Spier does not limit the detection method that may be used.

Regarding independent claim 17, Spier teaches …
A method for detecting the presence of a target nucleic acid in a fluid sample, the method comprising: amplifying the target nucleic acid in the sample to generate an amplification product, wherein the amplifying incorporates a tag into the amplification product (para. 9: “methods … for detecting … target nucleic acids in a sample”; claim 27: “maternal blood sample”; para. 12: “linking … universal DNA segments into a first molecule to generate the first tagged nucleic acid … the linking reaction includes a PCR reaction”; Fig. 22);
capturing the amplification product on a plurality of capture objects each comprising one or more binding members that specifically binds to the tag thereby generating a complex 
detectably labeling the amplification product in the complex to generate a detectably labeled complex (para. 19: “first universal primer optionally includes a first label … a fluorescent dye; Fig. 22); 
detecting the presence of the detectably labeled complex in the plurality of wells (para. 22: “detectable signal can be measured at every PCR cycle”).

Spier additionally suggests … wherein the amplification is performed for a period of time less than 10 minutes. Specifically, Spier teaches anneal-extend times of typically 2-10 minutes (para. 99), and 2 preamplification cycles (para. 99). One of ordinary skill in the art would understand that 2 cycles with an anneal-extend time of 2 minutes each, would likely result in an amplification period of less than 10 minutes.

Spier does not teach … spatially segregating the capture objects into a plurality of wells such that each well contains no more than one capture object. However, Duffy teaches this limitation (para. 88: “isolating single analyte molecules and/or capture objects associated with one or more analyte molecules such that they can be individually addressed for detection”; Fig. 4A; para. 93: “capture objects are capable of being spatially separated into a plurality of 

Spier does not teach … and wherein the combination of the tag and the binding member that specifically binds to the tag is selected from the group recited in claim 17. This group includes “protein-ligand” as an option. However, Rodiger teaches wherein the combination of the tag and binding member is selected from protein-ligand. Specifically, Rodiger teaches the immobilization of nucleic acids using affinity ligand interactions, e.g., the coupling of biotinylated (i.e., a biotin tag) nucleic acids on an avidin (i.e., an avidin binding member) surface (p. 1155, left col., para. 2). Rodiger also teaches that the amplification products can be detectably labeled (p. 1156, right col., para. 4).  


	Regarding dependent claim 18, Spier additionally suggests wherein the amplification is performed for a period of 1-5 minutes. Specifically, Spier teaches anneal-extend times of typically 2-10 minutes (para. 99), and 2 preamplification cycles (para. 99). One of ordinary skill in the art would understand that 2 cycles with an anneal-extend time of 2 minutes each, would likely result in an amplification period of 1-5 minutes.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Spier and incorporate the spatially segregated capture 
In addition, the ordinary artisan would have been motivated to incorporate the Rodiger biotin-avidin tag-binding member system into the Spier plus Duffy method. Rodiger teaches that the biotin-avidin interaction is very fast and highly specific. Therefore, the ordinary artisan would have been motivated to incorporate the biotin-avidin system into the Spier plus Duffy method to gain the expected advantage of an increased specificity, and would have had an expectation of success as using such detection methods is well known in the art, and because Spier does not limit the detection method that may be used.


Regarding independent claim 19, Spier teaches …
A method for detecting the presence of a target nucleic acid in a fluid sample, the method comprising: amplifying the target nucleic acid in the sample to generate an amplification product, wherein the amplifying incorporates a tag into the amplification product (para. 9: “methods … for detecting … target nucleic acids in a sample”; claim 27: “maternal 
capturing the amplification product on a plurality of capture objects each comprising one or more binding members that specifically binds to the tag thereby generating a complex comprising capture object-amplification product (para. 18: “the universal detection step can occur in one or more different reaction locations … [which] can include … an array structure … where the first universal primer is attached to the array structure … the product of the linking reaction … is … transferred to the one or more different locations”; Fig. 22 shows a complex comprising capture object-amplification product);
detectably labeling the amplification product in the complex to generate a detectably labeled complex5Atty Dkt. No.: ADDV-036US2 (para. 19: “first universal primer optionally includes a first label … a fluorescent dye; Fig. 22);
detecting the presence of the detectably labeled complex in the plurality of wells (para. 22: “detectable signal can be measured at every PCR cycle”).

Spier additionally suggests … generating as low as 1000 molecules of an amplification product. Specifically, Spier teaches wherein the amplification generates approximately 1000 molecules of amplification products (para. 100: “N targets have been amplified … 1,024 times”). Therefore, Spier teaches the lower end of the recited range (“as low as 1000 molecules”). One of ordinary skill in the art would be able to optimize reaction parameters to achieve a desired amount of amplification. Where the general conditions of a claim are disclosed in the prior art, 


 Spier does not teach … spatially segregating the capture objects into a plurality of wells such that each well contains no more than one capture object. However, Duffy teaches this limitation (para. 88: “isolating single analyte molecules and/or capture objects associated with one or more analyte molecules such that they can be individually addressed for detection”; Fig. 4A; para. 93: “capture objects are capable of being spatially separated into a plurality of locations”; para. 98: “a first type of capture object associated with a first type of analyte molecule may be distinguished from a location comprising a second type of capture object associated with a second type of analyte molecule”).

Spier does not teach … and wherein the combination of the tag and the binding member that specifically binds to the tag is selected from the group recited in claim 19, which includes “protein-ligand” as an option for the tag and binding member. However, Rodiger teaches wherein the combination of the tag and binding member is selected from protein-ligand. Specifically, Rodiger teaches the immobilization of nucleic acids using affinity ligand interactions, e.g., the coupling of biotinylated (i.e., a biotin tag) nucleic acids on an avidin (i.e., an avidin binding member) surface (p. 1155, left col., para. 2). Rodiger also teaches that the amplification products can be detectably labeled (p. 1156, right col., para. 4).  


	Regarding dependent claims 20-22, Duffy additionally suggests wherein the method detects the presence of as low as 2,000 molecules of the amplification product, as recited in claim 20, as low as 3,000 molecules, as recited in claim 21, and as low as 6,000 molecules, as recited in claim 22. Specifically, Duffy teaches that the ability to detect and/or quantify low numbers of capture objects comprising at least one analyte molecule (para. 198), and teaches that at low ratios of analyte molecules to beads/capture objects substantially all of the beads/capture objects are associated with zero or a single analyte molecule (para. 219). Duffy also teaches a total number of 10,000 capture objects (para. 72), and that digital analysis can be determined with about 20% positive beads (para. 220). Therefore, in a digital analysis situation, 2,000 capture objects would be positive, each with one analyte molecule. This would result in detection of 2,000 molecules. Duffy also specifically teaches detecting 15,056 molecules (para. 210), and teaches how to calculate the number of analyte molecules detected in any given assay (paras. 208-210). Therefore, one of ordinary skill in the art would be able to optimize number of capture objects and other reaction parameters to achieve a desired limit of detection. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05 II.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Spier and incorporate the spatially segregated capture objects of Duffy. Spier teaches the need for highly specific methods of nucleic acid detection. 
In addition, the ordinary artisan would have been motivated to incorporate the Rodiger biotin-avidin tag-binding member system into the Spier plus Duffy method. Rodiger teaches that the biotin-avidin interaction is very fast and highly specific. Therefore, the ordinary artisan would have been motivated to incorporate the biotin-avidin system into the Spier plus Duffy method to gain the expected advantage of an increased specificity, and would have had an expectation of success as using such detection methods is well known in the art, and because Spier does not limit the detection method that may be used.

Regarding independent claim 23, Spier teaches …
A method for detecting the presence of a target nucleic acid in a fluid sample, the method comprising: amplifying the target nucleic acid in the sample to generate an amplification product, wherein the amplifying incorporates a tag into the amplification product (para. 9: “methods … for detecting … target nucleic acids in a sample”; claim 27: “maternal blood sample”; para. 12: “linking … universal DNA segments into a first molecule to generate the first tagged nucleic acid … the linking reaction includes a PCR reaction”; Fig. 22);

detectably labeling the amplification product in the complex to generate a detectably labeled complex (para. 19: “first universal primer optionally includes a first label … a fluorescent dye; Fig. 22);
detecting the presence of the detectably labeled complex in the plurality of wells (para. 22: “detectable signal can be measured at every PCR cycle”).

Spier does not teach … generating an amplification product at a concentration as low as 10 aM. However, Duffy suggests this limitation. Specifically, Duffy teaches that the concentration of analyte molecules in the fluid sample that can be accurately determined is, e.g., less than about 1 fM, less than about 100aM, less than about 10aM. The recited limitation represents a range of 10 aM to [undisclosed upper limit]. Duffy also teaches ranges, for e.g., less than about 100 aM represents a range of 1-100 aM. Therefore, the recited range overlaps or lies inside the ranges recited in Duffy. Where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05.



Spier does not teach … and wherein the combination of the tag and the binding member that specifically binds to the tag is selected from the group recited in claim 23, which includes  “protein-ligand” as an option. However, Rodiger teaches wherein the combination of the tag and binding member is selected from protein-ligand. Specifically, Rodiger teaches the immobilization of nucleic acids using affinity ligand interactions, e.g., the coupling of biotinylated (i.e., a biotin tag) nucleic acids on an avidin (i.e., an avidin binding member) surface (p. 1155, left col., para. 2). Rodiger also teaches that the amplification products can be detectably labeled (p. 1156, right col., para. 4).  


	Regarding dependent claims 24-26, Duffy additionally suggests wherein the concentration of the amplification product is as low as 20 aM, as recited in claim 24, as low as 30 aM, as recited in claim 25, and as low as 100 aM, as recited in claim 26. Specifically, Duffy prima facie case of obviousness exists. MPEP 2144.05.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Spier and incorporate the spatially segregated capture objects of Duffy. Spier teaches the need for highly specific methods of nucleic acid detection. Duffy teaches that spatial segregation allows specific interrogation of each reaction vessel. Therefore, one of ordinary skill in the art would have been motivated to incorporate the spatial segregation of Duffy into the method of Spier to increase the specificity of the Spier method. The ordinary artisan would have had an expectation of success as Spier does not limit the detection method that may be used, and because Spier teaches that the method can be customized as needed.
In addition, the ordinary artisan would have been motivated to incorporate the Rodiger biotin-avidin tag-binding member system into the Spier plus Duffy method. Rodiger teaches that the biotin-avidin interaction is very fast and highly specific. Therefore, the ordinary artisan would have been motivated to incorporate the biotin-avidin system into the Spier plus Duffy 


	Regarding dependent claim 27, Duffy additionally teaches determining a percentage of wells containing the detectably labeled complex, wherein the percentage of wells is used to determine a concentration of the target nucleic acid (paras. 208-210).

Regarding dependent claim 28, Duffy additionally teaches determining a concentration of the target nucleic acid in the fluid sample based at least in part on a measured intensity level of a signal of the detectably labeled complex in the wells (para. 75: “the concentration of analyte molecules in the fluid sample may then be determined … an analysis based at least in part on an intensity reading of a signal indicative of the number of binding ligands at the addressed locations”).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Spier plus Duffy plus Rodiger, as discussed above, and incorporate the calculations of Duffy to determine the concentration of the target nucleic acid. While Spier does not teach these particular calculations, there are a finite number of ways that the target nucleic acid concentration could be determined, and it would have been obvious for one of skill in the art to try the method taught by Duffy. The ordinary artisan would have had an 

Regarding dependent claims 32 and 33, Spier additionally teaches wherein the detectably labeled complex comprises a signaling moiety that produces a detectable signal (para. 19: “first universal primer optionally includes a first label … a fluorescent dye; Fig. 22), and Rodiger teaches fluorophore-labeled amplification products (p. 1156, right col., para. 4), as recited in claim 32, and Duffy additionally teaches wherein the signaling moiety is an enzyme that acts on a substrate to produce a detectable signal (para. 84: “enzymatic component may convert a precursor labeling agent … into a labeling agent (e.g., a detectable product)”), as recited in claim 33.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Spier plus Duffy plus Rodiger, discussed above, and incorporate the enzyme signaling moiety of Duffy. Spier teaches the need for flexible methods of nucleic acid detection. Duffy teaches that a number of different enzymes can be used as signaling moieties, depending on the parameters of the particular assay. Therefore, one of ordinary skill in the art would have been motivated to incorporate the enzyme signaling moiety of Duffy into the method of Spier to increase the flexibility of the Spier method. The ordinary artisan would have had an expectation of success as Spier does not limit the detection method that may be used, and because Spier teaches that the method can be customized as needed.

prima facie obvious over Spier in view of Duffy and Rodiger.

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Spier2 (US Patent App. Pub. No. 2011/0212846) in view of Duffy (US Patent App. Pub. No. 2011/0212848) and Rodiger (Nucleic acid detection based on the use of microbeads: a review, Microchimica Acta, 181: 1151-1168, 2014).as applied to claim 1 above, and further in view of Duffy (US Patent App. Pub. No. 2011/0212462; hereinafter, “Duffy 2”).


Regarding claim 29, which depends from claim 1, Spier additionally teaches …
wherein the method comprises prior to the capturing the amplification product on a plurality of capture objects: denaturing the amplification product to generate a first nucleic acid strand and a second nucleic acid strand (para. 122: “[f]irst tagged nucleic acid 1800 is denatured”; Fig. 18);
wherein the first nucleic acid strand includes the tag, wherein the tag is a first tag; annealing a probe to the first nucleic acid strand, wherein the probe is complementary to a segment of the first nucleic acid strand to generate a dual-tagged amplification product, wherein the probe comprises a second tag which is different from the first tag (para. 122: “upon a subsequent decrease in temperature, first universal primer 1806 anneals to a first end of one strand of target nucleic acid 1800, and second universal primer 1808 [i.e., a probe] 
capturing the dual-tagged amplification product comprising the first nucleic acid strand comprising the first tag on the plurality of capture objects each comprising one or more binding members, which are first binding members that specifically bind to the first tag to generate a capture object-first nucleic acid complex (para. 18: “the universal detection step can occur in one or more different reaction locations … [which] can include … an array structure … where the first universal primer is attached to the array structure … the product of the linking reaction … is … transferred to the one or more different locations”; Fig. 22 shows a complex comprising capture object-amplification product);

Spier does not teach … contacting the capture object-first nucleic acid complex with a second binding member that specifically binds to the second tag in the probe. However, Duffy 2 teaches this limitation (para. 27: “analyte molecule 106 is associated with one of a first type of binding ligand 108 and one of a second type of binding ligand 110, to form complex 112”; Fig. 1).

Spier does not teach … wherein the second binding member is detectably labeled, thereby generating the detectably labeled complex. However, Duffy 2 teaches this limitation (para. 30: “the second type of binding ligand may comprise an enzymatic component as a … labeling agent”).




Regarding claim 30, which depends from claim 1, Spier additionally teaches …
wherein the amplification product comprises a first nucleic acid strand and a second nucleic acid strand and wherein the amplifying incorporates a first tag in the first nucleic acid strand and a second tag into the nucleic acid strand (para. 122: “upon a subsequent decrease in temperature, first universal primer 1806 anneals to a first end of one strand of target nucleic acid 1800, and second universal primer 1808 anneals to a second end of the same strand of target nucleic acid 1800”; Fig. 18);
wherein the capturing the amplification product comprises: a. capturing the first nucleic acid strand on a plurality of capture objects each comprising one or more first binding members that specifically bind to the first tag thereby generating the complex comprising capture object-amplification product (para. 18: “the universal detection step can occur in one or more different reaction locations … [which] can include … an array structure … where the first 

Spier does not teach that the second tag is incorporated into the second nucleic acid strand. However, Duffy 2 suggests this limitation. Specifically, Duffy 2 teaches that the target molecule can be a double-stranded nucleic acid (para. 112), and shows in Fig. 1 a target molecule 106 that has binding ligands 108 and 110 attached to opposite sides of the target molecule. One of ordinary skill in the art would understand that when the target molecule 106 is a double stranded nucleic acid amplicon, each of binding ligands 108 and 110 could be attached to opposite strands.

Spier does not teach … wherein detectably labeling the amplification product in the complex to generate the detectably labeled complex comprises: contacting the complex with one or more second binding members that specifically bind to the second tag. However, Duffy 2 teaches this limitation (para. 27: “analyte molecule 106 is associated with one of a first type of binding ligand 108 and one of a second type of binding ligand 110, to form complex 112”; Fig. 1).

Spier does not teach … wherein the second binding member is detectably labeled, thereby generating the detectably labeled complex. However, Duffy 2 teaches this limitation 

Spier does not teach … and wherein the combination of the tag and the binding member that specifically binds to the tag is selected from the group recited in claim 29, which includes “protein-ligand” as an option. However, Rodiger teaches wherein the combination of the tag and binding member is selected from protein-ligand. Specifically, Rodiger teaches the immobilization of nucleic acids using affinity ligand interactions, e.g., the coupling of biotinylated (i.e., a biotin tag) nucleic acids on an avidin (i.e., an avidin binding member) surface (p. 1155, left col., para. 2). Rodiger also teaches that the amplification products can be detectably labeled (p. 1156, right col., para. 4).  

Regarding claim 31, which depends from claim 1, Spier additionally teaches …
wherein a first nucleic acid strand in the amplification product comprises a first tag and wherein the plurality of capture objects each comprise one or more first binding members that specifically bind to the first tag and wherein the first nucleic acid strand comprises a plurality of nucleotides that comprise a second tag (para. 122: “upon a subsequent decrease in temperature, first universal primer 1806 anneals to a first end of one strand of target nucleic acid 1800, and second universal primer 1808 anneals to a second end of the same strand of target nucleic acid 1800”; Fig. 18; para. 18: “the universal detection step can occur in one or more different reaction locations … [which] can include … an array structure … where the first 
wherein capturing the amplification product comprises contacting the amplification product with the plurality of capture objects each comprising the one or more first binding members to generate the complex comprising the capture object-amplification product (para. 18: “the universal detection step can occur in one or more different reaction locations … [which] can include … an array structure … where the first universal primer is attached to the array structure … the product of the linking reaction … is … transferred to the one or more different locations”; Fig. 22 shows a complex comprising capture object-amplification product);

Spier does not teach … wherein the detectably labeling the amplification product in the complex to generate a detectably labeled complex comprises: contacting the complex with a second binding member that specifically binds to the second tag. However,8Atty Dkt. No.: ADDV-036US2 Duffy 2 teaches this limitation (para. 27: “analyte molecule 106 is associated with one of a first type of binding ligand 108 and one of a second type of binding ligand 110, to form complex 112”; Fig. 1).

Spier does not teach … USSN: 16/312,489wherein the second binding member is detectably labeled, thereby generating the detectably labeled complex. However, Duffy 2 teaches this limitation (para. 30: “the second type of binding ligand may comprise an enzymatic component as a … labeling agent”).




Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Spier plus Duffy plus Rodiger, as discussed above, and incorporate the detectably-labeled second binding member, and placing the second tag on the second nucleic acid strand, as taught by Duffy 2. Spier teaches the need for flexible methods of nucleic acid detection. Duffy 2 teaches that a number of different tagging and labeling strategies can be used, depending on the parameters of the particular assay. Therefore, one of ordinary skill in the art would have been motivated to incorporate the tagging and labeling strategies of Duffy 2 into the method of Spier to increase the flexibility of the Spier method. The ordinary artisan would have had an expectation of success as Spier does not limit the tagging and labeling strategies that may be used, and because Spier teaches that the method can be customized as needed.


In view of the foregoing, claims 29-31 are prima facie obvious over Spier in view of Duffy and Rodiger, and further in view of Duffy 2.


Conclusion
Claims 1-33 are pending, and are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Spier was cited in the Information Disclosure Statement submitted June 12, 2019.
        2 Spier was cited in the Information Disclosure Statement submitted June 12, 2019.